Citation Nr: 0844389	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  04-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right (major) shoulder injury.

2.  Entitlement to a rating in excess of 10 percent for post-
traumatic headaches with blurred vision.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1984 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were previously before the Board in 
December 2005 and December 2007.  They were remanded both 
times for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The claims for increased ratings were received in July 2002.  
At the time of an April 2002 VA examination, the veteran 
reported that he was employed.  At the time of an October 
2006 VA joints examination, the examiner recorded that the 
veteran was unemployed and on Social Security disability.  
Thus it appears to the Board that the veteran began to 
receive Social Security disability compensation during the 
course of this appeal.  Social Security Administration (SSA) 
decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992) (concluding VA has a duty to obtain SSA records when 
it has actual notice that the veteran was receiving SSA 
benefits);  See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-
88 (2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  Thus, the Board finds 
that a remand for copies of the decision and all medical 
records held by SSA is necessary.  The RO should continue 
their efforts to obtain these records unless it is reasonably 
certain that they do not exist or that further efforts would 
be futile.

The Court has recently expanded the notice that is required 
in claims for increased ratings.  In an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that VA notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  A review of 
the claims file reveals the veteran has not been provided 
with proper notice which complies with this decision.  A 
remand is required to correct this deficiency.  

The service-connected post-traumatic headaches with blurred 
vision as a residual of a head injury are currently evaluated 
as 10 percent disabling by analogy under Diagnostic Code 9304 
which provides the rating criteria for evaluation of dementia 
due to head injury.  This Diagnostic Code provides that the 
disability should be evaluated under the General Rating 
Formula for Evaluation of Mental Disorders.  The Board notes, 
however, that another Diagnostic Code is also potentially 
applicable.  Diagnostic Code 8045 provides the rating 
criteria for evaluation of brain disease due to trauma.  
Under Diagnostic Code 8045, purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304, 38 C.F.R. § 4.130, for dementia due to head 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  

The veteran has claimed that he currently experiences 
residuals of a head injury which occurred during active duty.  
The main complaints regarding this service-connected 
disability revolve around complaints of headaches.  There is 
pertinent evidence of record dated during the appeal period 
which indicates he has memory problems which are alleged to 
be linked to the service-connected disability.  The veteran 
has not been afforded a VA examination to determine if he 
currently experiences cognitive problems to include memory 
problems which are due to the service-connected 
post-traumatic headaches with blurred vision, head injury 
residuals.  The Board finds a VA examination is required in 
order to determine if the service-connected residuals of the 
head injury are manifested by any cognitive problems or are 
manifested by purely subjective complaints of headaches.  
This determination will provide the Board with a better idea 
of which Diagnostic Code should be assigned for evaluation of 
the service-connected residuals of the head injury.   

Accordingly, the case is REMANDED for the following action:

1.  Provide proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as required by Vazquez-Flores, 
to include the pertinent rating criteria 
including specific Diagnostic Codes for 
evaluation of the right shoulder and 
headache disabilities.  

2.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right shoulder  and/or 
residuals of a head injury since July 
2007.  After securing any necessary 
releases, obtain these records.  
Regardless of the veteran's response, 
obtain any outstanding VA treatment 
records.  

3.  Obtain from the Social Security 
Administration copies of the decision 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  Schedule the veteran for a VA 
examination to be conducted by an 
appropriately qualified health care 
professional or professionals to 
determine the nature and extent of all 
disabilities associated with the service-
connected residuals of a head injury.  
The veteran's claim file must be made 
available to the examiner for review of 
pertinent evidence therein in connection 
with the examination, and the examiner is 
to indicate in the report whether the 
claims file was reviewed.  All 
symptomatology found to be associated 
with the service-connected residuals of 
the head injury should be reported.  The 
examiner should provide an opinion as to 
whether the service-connected residuals 
of the head injury are manifested by any 
objective neurological or cognitive 
problems or are manifested by purely 
subjective complaints including 
headaches.  The veteran's complaints of 
memory problems should be evaluated and a 
determination should be made as to 
whether or not they exist and, if so, 
whether they are at least as likely as 
not due to the service-connected 
disability.  If any objective cognitive 
problems, to include memory loss, are 
found to be attributable to the service-
connected residuals of the head injury, 
the extent of these problems should be 
quantified to the extent possible to 
include any impact on employability.  

If any examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should so 
indicate.  All indicated studies should 
be performed, and the rationale for all 
opinions expressed should be provided in 
the report.

5.  After completing any additional 
development deemed necessary, 
adjudicate the claims of entitlement to 
increased ratings for the residuals of 
the right shoulder injury and for the 
residuals of the head injury.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses all of the 
evidence obtained after the issuance of 
the last supplemental statement of the 
case, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

